HEDRICK, Judge.
Defendant’s first three assignments of error serve, in essence, only to raise one question: Did the trial court commit error in granting the State’s motion, over defendant’s objection, to consolidate for trial the charges of kidnapping, rape, and misdemeanor larceny? Defendant contends that it was improper to consolidate the misdemeanor larceny with the kidnapping and rape offenses, while the State submits that the trial judge, acting pursuant to G.S. 15-152, was correct in granting the motion for consolidation.
G.S. 15-152 provides in pertinent part as follows:
“When there are several charges against any person for the same act or transaction or for two or more acts or transactions connected together, or for two or more trans-ations of the same class of crimes or offenses, which may be properly joined, instead of several indictments, the whole may be joined in one indictment in separate counts; * * * (Emphasis added.)
Defendant’s contention that it was improper to consolidate a warrant charging misdemeanor larceny with the felonies of rape and kidnapping is resolved by making a reference to State v. Barbour, 278 N.C. 449, 180 S.E. 2d 115 (1971), cert. denied 404 U.S. 1023 (1972). In that case, consolidation of a warrant charging a misdemeanor and a felony was allowed and the court stated: “It is noted that the Superior Court has jurisdiction to try a misdemeanor which may be properly consolidated for trial with a felony under G.S. 15-152. G.S. 7A-271(a) (3).” Thus we must consider only whether the acts or transactions are so connected together in time and circumstances as to merit consolidation. The evidence introduced by the State tends to show that Martin Davis’ 1962 Pontiac was stolen by two Negro males as late as 9:00 p.m. on 3 June 1973. Approximately an hour later this same car approached Martha Wortham and Willie Bandy in a parking lot. These two witnesses testified that there were two Negro males in the car, one of whom was the present defendant. The two men forced Martha Wortham into the car, and the defendant subsequently raped her twice in the back seat of the car. Clearly, the three offenses were connected by time (approximately one hour) and circumstances (the presence of the car) and obviously constitute a continuing criminal episode. See, State v. Jarrette, 284 N.C. 625, 202 S.E. 2d 721 (1974). More*127over, it is important to note that the defendant was found not guilty of the misdemeanor larceny charge. Notwithstanding this fact, the defendant maintains that he was still prejudiced by the consolidation of the charges, contending that he never would have been convicted of kidnapping without such consolidation. This argument is founded upon nothing more than mere speculation and has no merit.
Defendant’s fourth and fifth assignments of error are directed to the in-court identification of the defendant made by witnesses Bandy and Wortham. Defendant contends their testimony was tainted by impermissible pre-trial identification procedures. Prior to admitting the challenged testimony, the trial court, adhering to the accepted practice, conducted a voir dire hearing and made findings which are discussed below.
With regard to witness Bandy, the trial court found as a fact that an automobile came to a stop within six or seven feet of the witness and that defendant pointed a gun at the witness; that the witness observed the defendant White sitting on the passenger side of the vehicle for some five or ten seconds; that this confrontation took place in a well-lighted parking lot; that the witness ran, and “that the witness saw the individual who was seated in the right-hand front seat of the automobile get out of the car, observed his stature and form from a distance which he characterized as being one hundred feet . . . . ”
In the early morning hours of 4 June 1973, witness Bandy again observed the defendant in what is generally described as a showup for approximately one minute. At the end of this observation period, the witness made a positive identification of the defendant as being the same person whom he had observed earlier in the evening. This identification took place approximately four hours after the events of 3 June 1973, and Bandy did not hesitate in his identification of defendant, nor did he identify any other person as being a probable suspect.
Based upon these findings, the trial court concluded that the in-court identification of defendant by the witness Bandy was of independent origin and not the result of an impermissibly suggestive out of court confrontation. . .
We turn, then, to the central question: whether, under the factual circumstances of this case, the identification was reliable *128notwithstanding the confrontation procedure employed by the police. In Neil v. Biggers, 409 U.S. 188 (1972), the United States Supreme Court enumerated the factors to be considered in evaluating the likelihood of misidentification. These factors include: “ ... the opportunity of the witness to view the criminal at the time of the crime, the witness’ degree of attention, the accuracy of the witness’ prior description of the criminal, the level of certainty demonstrated by the witness at the confrontation, and the length of time between the crime and the confrontation.” Neil v. Biggers, supra, at 190. Applying these factors to the case at hand, we are of the opinion that the trial court’s findings, which are binding on this court because they are supported by plenary competent evidence, State v. Tuggle, 284 N.C. 515, 201 S.E. 2d 884 (1978), are sufficient to support the conclusion that the identification was of independent origin.
As to the witness Wortham, the trial court concluded that her in-court identification was of independent origin, based on its findings that she had been in the presence of the defendant for approximately an hour and a half, and that during this time the witness had sufficient opportunity to observe the defendant. Furthermore, the trial court found “that the identification [of defendant by Wortham in the presence of the police] at the automobile on Kenney Street took place within less than one hour of her having departed from the automobile and that the identification took place within four hours of the events of the preceding evening.” Again, these facts, which are supported by competent evidence, when considered in light of the standards set forth in Neil v. Biggers, supra, support the conclusion of the trial court that the identification was of independent origin.
Defendant, by his final assignment of error, contends that the trial court erred in denying his motion to allow him to see the report of the witness Bandy. This report was made and reduced to writing by the police, and defendant desired to see the report for purposes of cross-examination. The document complained of was not utilized or introduced in the trial and defendant’s counsel made no written request for it prior to trial pursuant to G.S. 15-155.4. Furthermore, the record does not show that the report was material or that it was favorable to the defense, and to allow the defendant to now claim that the failure to produce the report was prejudicial is to embark upon *129a voyage of speculation. This assignment of error is without merit and thus is overruled.
No error.
Judges Britt and Carson concur.